ACCEPTED
                                                                                                                    06-15-00073-CR
                                                                                                         SIXTH COURT OF APPEALS
                                                                                                               TEXARKANA, TEXAS
                                                                                                               7/23/2015 5:04:38 PM
                                                                                                                   DEBBIE AUTREY
                                                                                                                             CLERK


Appellate Docket No.:      CAUSE NO. 06-15-00073-CR
Appellate Case Style:      GRAYSON DAVID SMITH v. The Stateof Texas
                                                                                               FILED IN
                                   SIXTH DISTRICT COURT OF APPEALS                      6th COURT OF APPEALS
                             CRIMINAL APPEAL - DOCKETING STATEMENT                        TEXARKANA, TEXAS
PARTIES (TRAP 32.2(a)):                                                                 7/23/2015 5:04:38 PM
Appellant:                                                Appellee:                         DEBBIE AUTREY
                                                                                                Clerk
GRAYSON SMITH                                             The State of Texas




Attorney (Lead Counsel):                                  Attorney (Lead Counsel)
Michael C. Lowe                                           NOBLE DAN WALKER JR.

Appointed •        Retained 13
Address (Lead Counsel):
                                                          DISTRICT ATTORNEYS OFFICE (HUNT)
700 N. Pearl St., Plaza of the Americas                   2507 Lee St., 4th Floor
North Tower, Suite 2170                                   Greenville, TX 75401
Dallas, Texas 75201


Telephone:              214-526-1900                      Telephone:              903-408-4180

Fax:                    214-748-4348                      Fax:                      903-408-4296

                                                                                    NWALKER@HUNTCOUNT
Email:                    m lowe@dal lasjustice.com       Email:                    Y.NET

SBN (Lead Counsel):       24007573                        SBN (Lead Counsel):       20717620

If not represented by counsel, provide appellant's/appellee's address, telephone number, fax number and email
address:




PERFECTION OF APPEAL (TRAP32.2(b),(d),(f)-(k)):
                                                      Date Notice of Appeal Filed: April 27,2015
Date Sentence Imposed or Suspended in Open
Court or Appealable Order Signed:
                                                      If Mailed, Date Mailed:

                                                      Attach File-Stamped Copyof Notice
ACTIONS EXTENDING TIME TO PERFECT APPEAL (TRAP 32.2(e)):

Mt. for new Trial: Yes |g]       NoD                  Date Filed: April 27,2015

Mt. in Arrest of Judgment: Yes •          No ^        Date Filed:

Other (Specify):                                      Date Filed:
TRIAL AND APPEAL (TRAP 32.2(f)-(k)):

Offense Charged: SEXUAL ASSAULT CHILD.               Isthe appeal from a pretrial order? Yes •       No ^
Date of Offense: June 19,2013                        Does the appeal involve the validity ofa statute, rule, or
                                                     ordinance? Yes •             No£D
Defendant's Plea: NOT GUILTY                           If yes, specify.

If guilty or nolo contendere, was plea result of
negotiated plea bargain agreement?
Was the trial jury or nonjury? Jury

 Guilt/Innocence Phase: GUILTY

 Punishment Phase on Sexual Assault Child
 Charge
 10 years TDCJ




TRIAL COURT AND RECORD (TRAP 32.2(c),(l),(m)):
Court: 354™ DISTRICT COURT                           T.Ct. Cause No.      29458


Trial Judge (Who Tried or Disposed of Case):         Court Clerk (District or County Clerk):
Honorable Judge Richard A. Bcacom, Jr.               Stacey Landrum
Telephone:     903-408-4194                          Telephone:      903-408-4172
Fax:           903-408-4218                          Fax:            903-408-4289
Address:       2507 Lee Street, 3rd Floor            Address:        2507 Lee St. 2nd Floor
               Greenville, TX 75401                                   Greenville, TX 75401



Clerk's Record                                       Fee Paid: Yes E              No Q
                                                     Arrangements Made to Pay Fee: Yes •           No ^
Court Reporters) or Court Recorder(s):       Shannon N. Head, CSR

Telephone Number(s):      903-408-4235
Fax Number(s):            903-408-4239
Address(es):
2507 Lee St., Ste. 205
Greenville, TX 75401


Reporter's/Recorder's Record                         Date Requested: April 27,2015
(Check if Electronic Recording)
Number and Date(s) of Hearings(s):                   Fee Paid: Yes: S        No: •
                                                     Arrangements Made to Pay Fee:
                                                         Yes: •     No: g]
 INDIGENCY OF PARTY (TRAP 32.1(k)):
                                                             Filed
                     Event                          Check as Appropriate                         Date


 Motion and Affidavit Filed                         Yes: •           No: •

 Date of Hearing:

 Rulingon Motion:        Granted: [       Denied: [ j
 OTHER INFORMATION (TRAP 32.2(mj):

 List any other pending related appeals before this or any other Texas appellate court by Court. Docket Number,
 and Style:


                             /

                         /
 NOTE: Ifinadequate/space has been provided for the information requested, please provide the additional information
 on an attachment.


I CERTIFY THAT,/TO THE BEST OF MY KNOWLEDGE, ALL OF THE ABOVE INFORMATION IS TRUE
AND CORRECT.




                                                                         July 23. 2015
Michael Lowe                                                             Date




Representing:       GRAYSON DAVID SMITH
                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Docketing Statement was
served this 23rd day of July, 2015" on all parties/attorneys cjl" record listed below by: (circle one)
personal service, mail, commercial delivery service, fax. See fRAP 9.5(b).

Noble D. Walker
2507 Lee St., 4th Floor
Greenville. TX 75401                                >




                                               Michael Lowe
                                     CAUSE NO. 29458                              P
                                                                             -.
                                                                                   <7

THE STATE OF TEXAS                                         IN THE 3§4™ .JUDICIAL               {'                               CERTIFICATE OF SERVICE

       Icertify that atrue and correct copy of the foregoing document has been mailed to the
Assistant District Attorney assigned to this Court in accordance with tr/c Texas Rules of
Criminal Procedure on the 27"' day of April. 2015.




                                             Michael C. Lowe




NOTICE OF APPEAL                                                                            Page 2